Exhibit Provident CompletesSaleof Southeast and Southwest Saskatchewan Assets News Release 16-09 September 30, 2009 All values are in Canadian dollars and conversion of natural gas volumes to barrels of oil equivalent (boe) are at 6:1 unless otherwise indicated. CALGARY, ALBERTA - Provident Energy Trust (Provident, the Trust) (TSX-PVE.UN; NYSE-PVX) announced today that it has closed the previously announced sale of its oil and natural gas assets in Southeast and Southwest Saskatchewan for cash consideration of $226 million including closing adjustments. Effective September 30, 2009 Provident has also completed the sale of a minor property in the Lloydminster area of Alberta (Dolcy) for $13 million. Current production from the Dolcy property is approximately 350 barrels of oil equivalent per day. Proceeds from both transactions will be applied to Provident’s revolving term credit facility. Provident continues the previously announced disposition process for its heavy oil assets in the Lloydminster area. Detailed information is now available to interested parties and non-binding proposals are expected in late October 2009. Scotia Waterous has been retained as exclusive advisor for the Lloydminster sale process. As a result of the sale of these non-strategic assets coupled with the decline in commodity prices, Provident's term credit facility is expected to be adjusted downward by $75 million to $1,050 million effective October 1, 2009. After application of sale proceeds, Provident has approximately $350 million drawn against its term credit facility. Provident Energy Trust is a Calgary-based, open-ended energy income trust that owns and manages an oil and gas production business and a natural gas liquids midstream services and marketing business. Provident’s energy portfolio is located in some of the most stable and predictable producing regions in Western Canada.
